Title: To John Adams from Richard Rush, 24 December 1814
From: Rush, Richard
To: Adams, John


				
					Respected Sir.
					Washington December 24. 1814
				
				I do not know that I have ever yet made my acknowledgments to you for the favor you were kind enough to do me in sending me a letter by the Revd. Mr Everett. That I was not fortunate enough to make his acquaintance I consider a real loss. I knew of his being here only the day before he went away, and was unlucky enough, (a thing that very rarely happens with me,) to have an engagement that same evening in Georgetown. I left a note of regrets, with my own hand, at his lodgings in Geotown and proceeded to where I was to spend the evening. Your letter was abundantly sufficient, to fill me with anticipations of the pleasure and advantage I should have derived from his acquaintance, and since he went away, I have learned, from various sources how much I lost, in both ways, by not knowing him. To have had such a man in Washington, and from New England, in times like these, was indeed a treasure.I have also to thank you for your instructive letter of the 24th of last month, in reply to mine about the republicanism of Alexander.In the accession of fame to Mr J. Q. Adams from the Ghent correspondence, I beg leave to offer my respectful congratulations. It is well known that he was our penman. Lest the pamphlet containing the late letters may not have fallen into your hands, I take the liberty to send one. May the distinguished son never be obliged to yield by treaty, a single iota of those rights which the illustrious father acquired for us; no, not a hair! This is my political wish and prayer.Now, as at all times, I remain your respectfully devoted, friend / and obt. servt.
				
					Richard Rush.
				
				
			